Case 1:17-cv-06404-BMC-SMG Document 261-2 Filed 03/08/19 Page 1 of 4 PageID #: 11474



    John G. Balestriere
    BALESTRIERE FARIELLO
    225 Broadway, 29th Floor
    New York, New York 10007
    Telephone:      (212) 374-5401
    Facsimile:      (212) 208-2613
    john.balestriere@balestrierefariello.com
    Attorneys for Plaintiffs

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    HILLARY LAWSON, KRISTINA
    HALLMAN, MOIRA HATHAWAY,                                          Case No.: 1:17-cv-06404 (BMC)
    MACEY SPEIGHT, ROSEMARIE
    PETERSON, and LAUREN FULLER,                                      REDACTED

                                      Plaintiffs,
                                                                      DECLARATION OF JOHN G.
                     – against –                                      BALESTRIERE IN OPPOSITION
                                                                      TO DEFENDANTS’ MOTIONS
    HOWARD RUBIN, JENNIFER POWERS,                                    FOR SUMMARY JUDGMENT
    and the DOE COMPANY.

                                      Defendants.



            I, John G. Balestriere, an attorney duly admitted to practice law in the Eastern District of

    New York, of legal age and under penalty of perjury, declare the following:

            1.       I am an attorney with the law firm Balestriere Fariello. We represent Plaintiffs

    Hillary Lawson (“Lawson”), Kristina Hallman (“Hallman”), Moira Hathaway (“Hathaway”),

    Macey Speight (“Speight”), Rosemarie Peterson (“Peterson”), and Lauren Fuller (“Fuller”) or

    collectively, (“Plaintiffs”)1 in the above-referenced action, and I submit this Declaration in




    1
     All terms are as defined in Plaintiffs’ Memorandum of Law in Opposition to Howard Rubin’s Motion for
    Summary Judgment, filed simultaneously with this declaration.
Case 1:17-cv-06404-BMC-SMG Document 261-2 Filed 03/08/19 Page 2 of 4 PageID #: 11475



    Opposition to Howard Rubin’s Motion for Summary Judgment and Jennifer Powers’s Motion for

    Summary Judgment.

           2.     Attached to this Declaration as Exhibit A is a true and correct copy of the relevant

    excerpts of the deposition of Jennifer Powers, dated October 16, 2018.

           3.     Attached to this Declaration as Exhibit B is a true and correct copy of the relevant

    excerpts of the Epiq Production commissioned by Defendants.

           4.     Attached to this Declaration as Exhibit C is a true and correct copy of the relevant

    excerpts of the deposition of Hillary Lawson, dated September 25, 2018.

           5.     Attached to this Declaration as Exhibit D is a true and correct copy of the relevant

    excerpts of the deposition of Lauren Fuller, dated October 18, 2018.

           6.     Attached to this Declaration as Exhibit E is a true and correct copy of the relevant

    excerpts of Text Messages Between Howard Rubin and Jennifer Powers.

           7.     Attached to this Declaration as Exhibit F is a true and correct copy of the relevant

    excerpts of the deposition of Moira Hathaway, dated September 20, 2018.

           8.     Attached to this Declaration as Exhibit G is a true and correct copy of the deposition

    transcript of Rosemarie Peterson, dated September 27, 2018

           9.     Attached to this Declaration as Exhibit H is a true and correct copy of the relevant

    excerpts of the deposition of Kristina Hallman, dated September 12, 2018.

           10.    Attached to this Declaration as Exhibit I is a true and correct copy of the Affidavit

    of Moira Hathaway, dated March 5, 2019.

           11.    Attached to this Declaration as Exhibit J is a true and correct copy of the deposition

    transcript of Macey Speight, dated October 23, 2018.




                                                    2
Case 1:17-cv-06404-BMC-SMG Document 261-2 Filed 03/08/19 Page 3 of 4 PageID #: 11476



           12.    Attached to this Declaration as Exhibit K is a true and correct copy of Expert Report

    of Park Dietz, dated November 5, 2018.

           13.    Attached to this Declaration as Exhibit L is a true and correct copy of the relevant

    excerpts of the deposition of Howard Rubin, dated October 25, 2018.

           14.    Attached to this Declaration as Exhibit M is a true and correct copy of the

    deposition transcript of Stephanie Shon, dated October 10, 2018.

           15.    Attached to this Declaration as Exhibit N is a true and correct copy of photographs

    produced by Plaintiff Hallman regarding the September 24, 2016, encounter.

           16.    Attached to this Declaration as Exhibit O is a true and correct copy of photographs

    of Plaintiff Lawson’s breasts following the December 21, 2016, encounter.

           17.    Attached to this Declaration as Exhibit P is a true and correct copy of photographs

    of Plaintiff Hathaway’s breasts following an encounter with Defendant Rubin.

           18.    Attached to this Declaration as Exhibit Q is a true and correct copy of photographs

    of Plaintiff Peterson’s eye following an assault by Defendant Rubin.

           19.    Attached to this Declaration as Exhibit R is a true and correct copy of photographs

    of Plaintiff Speights buttocks and breasts following an assault by Defendant Rubin.

           20.    Attached to this Declaration as Exhibit S is a true and correct copy of a medical

    authorization form for Plaintiff Hathaway.

           21.    Following the Hallman deposition, I had a discussion with my client and understood

    that she was not in possession of                               . Attached to this Declaration as

    Exhibit T is a true and correct copy of the email from Kristina Hallman to Jin Lee, dated October

    5, 2018.




                                                    3
Case 1:17-cv-06404-BMC-SMG Document 261-2 Filed 03/08/19 Page 4 of 4 PageID #: 11477



    Dated: New York, New York
           March 6, 2019

                                          By:__________________________
                                             John G. Balestriere
                                             BALESTRIERE FARIELLO
                                             225 Broadway, 29th Floor
                                             New York, New York 10007
                                             Telephone:      (212) 374-5401
                                             Facsimile:      (212) 208-2613
                                             john.balestriere@balestrierefariello.com
                                             Attorneys for Plaintiffs




                                         4
